11DETAILED ACTION
This is an office action on the merits in response to the communication filed on 8/07/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending and are considered in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  Such claim limitation(s) is/are: the blockchain in claim 1; and a wallet management service in claim 9
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1:
a blockchain-based computing network configured to host a blockchain, the blockchain configured for: generating, based on information about a physical object, a digital object to represent a resource associated with the physical object;
a database configured for storing at least identifiers……;
a service layer system…. and configured for performing operations…..;

	Claim 9:
a wallet management service configured for creating and managing secure network addresses for users of the secure resource management system.  

Claims 1 and 9 each has the limitations that can be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “the blockchain”; a database”; a service layer system”; “a wallet management service” coupled with functional language “configured for” to achieve the function.  Furthermore, the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  The generic placeholders mentioned above are considered generic because the following functions can be performed by either hardware or software and the words themselves do not imply obvious structure.  An inspection of the specification shows that para [0020] describes such functions can be performed either by either hardware or software.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 18 each recites the limitation "responsive to a transfer request, transferring….", however claim 1 also recites “in response to receiving the request, sending a transfer request to the blockchain……”.  There is insufficient antecedent basis for this limitation in the claim.
Similarly the claim recites “responsive to a transfer request, transferring the digital object to a secure network address associated with a user indicated….", however it also recites “in response to receiving the request, sending a transfer request to the blockchain to transfer the digital object to a secure network address associated…”.
Finally the claim recites “a database configured for storing at least identifiers of digital objects created by….”, however it also recites “receiving, from the blockchain, an identifier of the digital object…..”  Clarifications and corrections are required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 10 is directed to a method; and claim 18 is directed to a non-transitory computer readable medium. Thus, independent claims 1, 10, and 18 are directed to a statutory category of invention.  
However, claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “generating a digital object to represent a resource associated with the physical object; transferring the digital object to a secure network address associated with a user indicated in the transfer request; storing at least identifiers of digital objects created by the blockchain-based computing network along with information about respective physical objects; receiving an identifier of the digital object created on the blockchain; storing the identifier of the digital object in the database along with the information about the physical object; receiving a request for obtaining the digital object by the user; updating the database to indicate that the digital object is assigned to the user.” 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers “generating a digital object to represent a resource associated with the physical object; transferring the digital object to a secure network address associated with a user indicated in the transfer request; storing at least identifiers of digital objects created by the blockchain-based computing network along with information about respective physical objects; receiving an identifier of the digital object created on the blockchain; storing the identifier of the digital object in the database along with the information about the physical object; receiving a request for obtaining the digital object by the user; updating the database to indicate that the digital object is assigned to the user.” If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of handling business relations or sale activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity –  “Commercial or legal interaction in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional positive elements such as “sending information about the physical object to the blockchain in the blockchain-based computing network; and sending a transfer request to the blockchain to cause the blockchain to transfer the digital object to a secure network address associated with the user” which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	 The recited computing elements, i.e. the “a blockchain-based computing network; a database; a services layer system” of claim 1; the “one or more processing devices; a non-transitory computer readable storage medium….configured to execute program code stored in the non-transitory computer readable storage medium.” of claim 18 are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 6, 7, and 8 are also directed to abstract idea of “determining if a secure network address has been allocated to the user; receiving a request to view digital objects assigned to the user…; determining that the digital object is invalid; and retrieving a list of identifiers for valid digital objects from the database”,  therefore the claims would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions. 
Claims 3, 4, 5, and 9 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited elements provide further descriptive limitations of the elements, such as describing that “the secure network address being associated with a blockchain wallet; the blockchain comprises a smart contract….; the physical object comprises naming rights; and a wallet management service configured to creating secure network address”.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. 
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing device encompasses a processor, memory…., as disclosed in the applicant’s Specification in para. [0064].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application (except for claim 15) do not amount to significantly more either. (see MPEP 2106.05)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US10505726B1; hereinafter: “Andon”) in view of Zappier et al. (US20180204213A1, hereinafter “Zappier”).
With respect to claim 1, 10, and 18
Andon teaches the limitations of:
a blockchain-based computing network configured to host a blockchain, the blockchain configured for: generating, based on information about a physical object, a digital object to represent a resource associated with the physical object (col.4 ln6-ln9, a decentralized computing system is presented for automating generation of cryptographic digital assets associated with articles of footwear; see also col.3 ln11-16, a digital asset may include genotype information and/or phenotype information for a digital shoe. This genotype/phenotype data may represent certain traits, attributes, colors, styles, backgrounds, etc., of the digital asset,)
responsive to a transfer request, transferring the digital object to a secure network address associated with a user indicated in the transfer request (col.5 ln35-ln54, the server-class computer may receive a digital transfer proposal (from either the transferor or the transferee) with a request to transfer the cryptographic digital asset to a third party. The server-class computer may respond by determining a new unique owner ID code of the third party, link the cryptographic digital asset with this new unique owner ID code,…..The unique owner ID code may be linked with a cryptocurrency wallet that registered with the distributed blockchain ledger.);
a database configured for storing at least identifiers of digital objects created by the blockchain-based computing network along with information about respective physical objects (see col.4 ln9-ln14, The decentralized computing system includes a wireless communications device that connects with one or more remote computing nodes over a distributed computing network, and a cryptographic digital asset registry that stores digital shoes and unique digital shoe ID codes associated with multiple cryptographic digital assets; see also col.3 ln11-16, a digital asset may include genotype information and/or phenotype information for a digital shoe. This genotype/phenotype data may represent certain traits, attributes, colors, styles, backgrounds, etc., of the digital asset,);
a services layer system communicatively coupled to the blockchain-based computing network and the database and configured for performing operations comprising (col.4 ln18-ln27, Continuing with the above example, the decentralized computing system also includes a server-class (middleware or backend) computer that is operatively connected to the wireless communications device and cryptographic digital asset registry. The middleware server computer is programmed to execute memory-stored firmware and software to receive, over the distributed computing network from a remote computing node, an electronic transaction confirmation indicative of a validated transfer of authenticated footwear from one party to another party.); 
sending information about the physical object to the blockchain in the blockchain-based computing network to request the digital object to be generated (col.16 ln30-ln46, Method 100 begins at terminal block 101 with processor-executable instructions for a programmable controller or control module or similarly suitable processor to call up an initialization procedure for a protocol to generate a cryptographic digital asset, such as computer-generated digital shoe 44 and encrypted token key 46 of FIG. 2, for a consumer product, such as sneaker 10 of FIGS. 1 and 2. This routine may be called-up and executed in real-time, continuously, systematically, sporadically, and/or at regular intervals. As a representative implementation of the methodology set forth in FIG. 4, the initialization procedure at block 101 may automatically commence each time a pair of authentic footwear 10 is manufactured, each time a user 11 purchases a real-world pair of the footwear 10, or each time the user 11 unlocks the access key 46. Alternatively, the initialization procedure may be manually activated by an employee at a POS terminal or by the manufacturer.);
receiving, from the blockchain, an identifier of the digital object created on the blockchain; storing the identifier of the digital object in the database along with the information about the physical object (col.29 ln47-ln57, receive, over the distributed computing network from the remote computing node, an electronic transaction confirmation indicative of a validated transfer of an article of footwear from a first party to a second party; retrieve, from an encrypted relational database, a unique owner identification (ID) code associated with the second party; generate a cryptographic digital asset associated with the article of footwear, the cryptographic digital asset including a digital shoe and a unique digital shoe ID code; link the cryptographic digital asset with the unique owner ID code in the cryptographic digital asset registry; see also col.3 ln11-ln16, a digital asset may include genotype information and/or phenotype information for a digital shoe. This genotype/phenotype data may represent certain traits, attributes, colors, styles, backgrounds, etc., of the digital asset,);
receiving, through a user interface presented on a user computing device associated with a user, a request for obtaining the digital object by the user (fig.5 and FIG. 5 is an illustration of a representative graphical user interface (GUI) of a personal computing device illustrating a library of a plurality of cryptographic digital assets.);
in response to receiving the request, sending a transfer request to the blockchain to cause the blockchain to transfer the digital object to a secure network address associated with the user (col.5 ln 35-ln54, the server-class computer may receive a digital transfer proposal (from either the transferor or the transferee) with a request to transfer the cryptographic digital asset to a third party. The server-class computer may respond by determining a new unique owner ID code of the third party, link the cryptographic digital asset with this new unique owner ID code,……The unique owner ID code may be linked with a cryptocurrency wallet that registered with the distributed blockchain ledger; see also col.18 ln54-ln56, The CryptoKick's blockchain data, token, etc., are assigned to the user's new address; the new profile page lists the CryptoKick the user has acquired.);

Andon does not explicitly disclose, but Zappier teaches:
updating the database to indicate that the digital object is assigned to the user ([0077], Finally, the process concludes at block 506, where the system automatically updates a legacy system with the transaction address and the transaction ID. This function may be referred to herein as a “write back” or “writing back” function. In some embodiments, the legacy system may be a server, which may for instance host a SQL database, which is used by an entity to process transactions and resource transfers using traditional methods (i.e. non-blockchain methods). The core block 244 may be configured to communicate with such legacy servers via an API, which allows for two-way communication between the legacy systems and the blockchain. The nodes, upon detecting that the data file has been added to the blockchain, may automatically update the database within the legacy server to reflect that the data file has been added to the blockchain. In particular, the system may update the database by adding the blockchain transaction address as well as the transaction ID. In this way, the blockchain system seamlessly performs reconciliation of legacy servers with the data and/or information contained on the blockchain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon with the teaching of Zappier as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of updating a database to reflect its current user as taught by Zappier for the predicated result of improved systems of efficient resource transfer and providing consistent information sharing between the blockchain and database.

With respect to claim 8 and 17
The combination of Andon and Zappier teaches the limitations of claim 7 and 16 respectively.  Andon further teaches: retrieving a list of identifiers for valid digital objects from the database; and causing the list of identifiers for the valid digital objects to be presented in the user interface, wherein the request for obtaining the digital object is generated in response to the user selecting the identifier of the digital object from the list of identifiers  (fig.5 and FIG. 5 is an illustration of a representative graphical user interface (GUI) of a personal computing device illustrating a library of a plurality of cryptographic digital assets; see also col.29 ln41-ln43,  a cryptographic digital asset registry storing digital shoes and unique digital shoe ID codes associated with multiple cryptographic digital assets; see also col.15 ln34-ln41, The virtual object generator 62 and/or blockchain 60 may further be in communication with a hosted digital marketplace 64, forum, social platform, or the like (such as generally shown in FIG. 5—displayed on a smartphone 40). The digital marketplace 64 may represent a plurality of virtual objects 80 in such a manner that permits the organized trade or sale/purchase of the virtual objects between parties.)


Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US10505726B1; hereinafter: “Andon”) in view of Zappier et al. (US20180204213A1, hereinafter “Zappier”), and further in view of Furche et al. (US20170293912A1; hereinafter: “Furche”).
With respect to claim 2, 11, and 19
The combination of Andon and Zappier teaches the limitations of claim 1, 10, and 18 respectively.  The combination doesn’t explicitly disclose, but Furche teaches:
prior to sending the transfer request to the blockchain, determining if a secure network address has been allocated to the user ([0181], User identity registration may be undertaken by a service that stores the identity of the user such that other users may be able to look up such an identity by querying such a user registration service. In some example embodiments such a service may create directly or through a delegated proxy a wallet for that user identity such that the user identity is cryptographically bound to that wallet instance; see also [0179], In both cases such a user may be identified with a valid persistent network address or identity,);
in response to determining that a secure network address has not been allocated to the user, causing a secure network address to be created for the user (see [0178-0179].); and
in response to determining that a secure network address has been allocated to the user; obtaining the secure network address and a private key associated with the secure network address (see [0014, 0106, and 0178-0179].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon/Zappier with the teaching of Furche as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of assigning the secure network address to a user/wallet as taught by Furche for the predicated result of improved systems of efficient resource transfer.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US10505726B1; hereinafter: “Andon”) in view of Zappier et al. (US20180204213A1, hereinafter “Zappier”) in view of Furche et al. (US20170293912A1; hereinafter: “Furche”), and further in view of Code et al. (US20170214522A1; hereinafter: “Code”).
With respect to claim 3, 12, and 20
The combination of Andon, Zappier, and Furche teaches the limitations of claim 2, 11, and 19 respectively.  The combination does not explicitly disclose, but Code teaches: the secure network address associated with the user is a blockchain wallet of the user ([0017], Transfer of a token from user A to user B may use a request and it is digitally signed by a user′ private key. The request may consist of user A's public key, token information such as which token and the amounts to transfer, a recipient's wallet address. The ledger that receives the transaction is able to verify using the signature and a public key that the creator of the transaction was allowed to perform such a transfer because the network can derive the address from the provided transaction and verify that the address has the correct token balance available to transfer. Once the transaction is accepted into the system, user B whose address was specified in the transaction now has rights to transfer the amount of the token and that user A specified.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon/Zappier/Furche with the teaching of Code as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of linking user’s wallet to a secure network address as taught by code for the predicated result of improved systems of efficient resource transfer.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US10505726B1; hereinafter: “Andon”) in view of Zappier et al. (US20180204213A1, hereinafter “Zappier”), and further in view of PANDIAN (US20190102761A1; hereinafter: “PANDIAN”).
With respect to claim 4 and 13
The combination of Andon and Zappier teaches the limitations of claim 1 and 10 respectively.  Andon further teaches: the blockchain comprises a smart contract and the digital object is created by the smart contract on the blockchain (see col.8 ln34-37, During the creation of a CryptoKick, a smart contract may be generated to authenticate ownership and to track future transaction of the CryptoKick)

The combination does not explicitly disclose, but PANDIAN teaches:
wherein the blockchain is accessible via a representational state transfer (REST ful) service abstraction layer ([0025], the channel-in interface 120 can use a queue mechanism to communicate messages through a queue. In another embodiment, the channel-in interface 120 can use a table polling mechanism specifying that the messaging module 105 is to pull messages from tables of the first database 115 and/or a message table populated with messages by the blockchain node 155. In another embodiment, the channel-in interface 120 can use a hypertext transfer protocol (HTTP) representation state transfer (REST) mechanism for receiving messages from a RESTful server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon/Zappie with the teaching of PANDIAN as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of implementing representational state transfer (REST ful) service abstraction layer as taught by PANDIAN for the predicated result of improved systems of efficient resource transfer.

Claims 5-6, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US10505726B1; hereinafter: “Andon”) in view of Zappier et al. (US20180204213A1, hereinafter “Zappier”), and further in view of Drouin et al. (US20190158289A1; hereinafter: “Drouin”).
With respect to claim 5 and 14
The combination of Andon and Zappier teaches the limitations of claim 1 and 10 respectively.  The combination does not explicitly disclose, but Drouin teaches: the resource associated with the physical object comprises naming rights of the physical object ([0060], Another example token attribute is “Name/Title.” In the example embodiment, Name/Title is a label for human use that helps users identify a token; [0046], tokens may have one or more attributes. Attributes may represent, for example, a characteristic, quality, or property of the token. An attribute can be used in various ways. For example, an attribute can be used by (e.g., read, modified by) a transform function, or an attribute can be used to determine matches between users, or the attribute can be used to match a user to a token.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon/Zappier with the teaching of Drouin as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of adding a naming feature of the physical object as taught by Drouin for the predicated result of improved systems of efficient resource transfer.

With respect to claim 6 and 15
The combination of Andon and Zappier teaches the limitations of claim 1 and 10 respectively.  The combination does not explicitly disclose, but Drouin teaches: the operations further comprise: receiving a request to view digital objects assigned to the user; retrieving data indicating the digital objects assigned to the user from one or more of the database or the blockchain: and causing the retrieved data to be presented in the user interface on the user computing device ([0080], In some embodiments, the user 100 can view (e.g., by accessing the data within the token blockchain database 320) all the information (e.g., the attributes, states, token content) of a token that they own, or that is floating. A user can retrieve the token and all its information by requesting it. The request initiates a server process that, in turn, accesses one or more token blockchain databases 320 where the token (e.g., token information) is stored. If the user has the proper permission, the requested content is fetched from the server 260 and rendered onto the user device 220 where the request was initially triggered; see also [0121].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon/Zappier with the teaching of Drouin as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of displaying the digital object as taught by Drouin for the predicated result of improved systems of efficient resource transfer.

With respect to claim 9
The combination of Andon, Zappier, and Drouin teaches the limitations of claim 7 and 16 respectively.  Andon further teaches: a wallet management service configured for creating and managing secure network addresses for users of the secure resource management system (see col.8 ln46-ln53, In general, before a consumer can unlock or acquire a CryptoKick, they may first be required to procure a blockchain locker address (e.g., an Ethereum hardware wallet). This blockchain locker may be used to store the private key belonging to the CryptoKick's NFT and, optionally, may be linked to a personal user account that is registered with the original manufacturer of the physical shoes (e.g., a NIKEPLUS® account profile).)


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andon et al. (US10505726B1; hereinafter: “Andon”) in view of Zappier et al. (US20180204213A1, hereinafter “Zappier”) in view of Drouin et al. (US20190158289A1; hereinafter: “Drouin”), and further in view of Biyani et al. (US20190036906A1; hereinafter: “Biyani”).
With respect to claim 7 and 16
The combination of Andon and Zappier teaches the limitations of claim 1 and 10 respectively.  The combination does not explicitly disclose, but Drouin teaches: determining that the digital object is invalid ([0048], Another example token attribute is “End Time.” In the example embodiment, End Time is a specified time when a token is set to expire. A token can be deleted (e.g., by the token exchange client module 210 or the token exchange server module 250 using a blockchain ledger transaction) when it reaches its End Time,); requesting the blockchain to generate a new digital object to represent the resource associated with the physical object on the blockchain; receiving an identifier of the new digital object created on the blockchain (see [0018, 0090, 0097]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon/Zappier with the teaching of Drouin as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of displaying the digital object as taught by Drouin for the predicated result of improved systems of efficient resource transfer.

The combination does not explicitly disclose, but Biyani teaches:
updating the database to add the identifier of the new digital object as a valid digital object and mark the digital object as invalid (see [0069].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andon/Zappier with the teaching of Biyani as they relate to managing digital assets on a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Andon offers the embodiment of creating and distributing cryptographically secured digital assets representative of that product or system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the cryptographically secured digital assets as disclosed by Andon to the method of updating the database and marking the digital object as invalid  as taught by Biyani for the predicated result of improved systems of efficient resource transfer.


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                 
8/27/2022